

	

		II

		109th CONGRESS

		1st Session

		S. 887

		IN THE SENATE OF THE UNITED STATES

		

			April 21, 2005

			Mr. Hagel (for himself,

			 Ms. Landrieu, Mr. Alexander, Mr.

			 Pryor, Mr. Craig,

			 Mrs. Dole, and Ms. Murkowski) introduced the following bill; which

			 was read twice and referred to the Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Energy Policy Act of 1992 to

		  direct the Secretary of Energy to carry out activities that promote the

		  adoption of technologies that reduce greenhouse gas intensity and to provide

		  credit-based financial assistance and investment protection for projects that

		  employ advanced climate technologies or systems, and for other purposes.

		  

	

	

		1.Short title

			This Act may be cited as the

			 Climate Change Technology Deployment

			 and Infrastructure Credit Act of 2005.

			2.Greenhouse gas

			 intensity reducing technology strategiesTitle XVI of the Energy Policy Act of 1992

			 (42 U.S.C. 13381 et seq.) is amended by adding at the end the following:

			

				1610.Greenhouse gas

				intensity reducing strategies

					(a)DefinitionsIn this section:

						(1)Carbon

				sequestrationThe term

				carbon sequestration means the capture of carbon dioxide through

				terrestrial, geological, biological, or other means, which prevents the release

				of carbon dioxide into the atmosphere.

						(2)CommitteeThe term Committee means the

				Interagency Coordinating Committee on Climate Change Technology established

				under subsection (c)(1).

						(3)Greenhouse

				gasThe term

				greenhouse gas means—

							(A)carbon dioxide;

							(B)methane;

							(C)nitrous oxide;

							(D)hydrofluorocarbons;

							(E)perfluorocarbons;

							(F)sulfur hexafluoride; and

							(G)any other gas that the Director of the

				Office of Science and Technology Policy, in consultation with the National

				Academy of Sciences, defines as a greenhouse gas for purposes of this section,

				based on credible scientific research.

							(4)Greenhouse gas

				intensityThe term

				greenhouse gas intensity means the ratio of greenhouse gas

				emissions to economic output.

						(5)National

				laboratoryThe term

				National Laboratory means a laboratory owned by the Department

				of Energy, including the following:

							(A)Argonne National Laboratory.

							(B)Idaho National Laboratory.

							(C)Brookhaven National Laboratory.

							(D)Oak Ridge National Laboratory.

							(E)Los Alamos National Laboratory.

							(F)Sandia National Laboratory.

							(G)Lawrence Livermore National

				Laboratory.

							(H)National Energy Technology

				Laboratory.

							(I)National Renewable Energy

				Laboratory.

							(J)Pacific Northwest National

				Laboratory.

							(6)Working

				groupThe term Working

				Group means the Climate Change Technology Working Group established

				under subsection (g)(1).

						(b)Office of

				science and technology policy strategy

						(1)In

				generalBased on the

				recommendations of the report submitted under subsection (f)(2), the Director

				of the Office of Science and Technology Policy shall develop a national

				strategy to promote greenhouse gas intensity reducing technologies and

				practices developed through research and development programs conducted by

				National Laboratories, other Federal research facilities, universities, and the

				private sector.

						(2)ReportThe Director of the Office of Science and

				Technology Policy shall annually submit to the President and make available to

				the public a report on the activities carried out in furtherance of the

				strategy developed under paragraph (1).

						(c)Interagency

				coordinating committee on climate change technology

						(1)In

				generalNot later than 180

				days after the date of enactment of this section, the Secretary shall establish

				an Interagency Coordinating Committee on Climate Change Technology to

				coordinate Federal climate change activities and programs carried out in

				furtherance of the strategy developed under subsection (b)(1).

						(2)MembershipThe Committee shall be composed of at least

				6 members, including—

							(A)the Secretary;

							(B)the Secretary of Commerce;

							(C)the Chairman of the Council on

				Environmental Quality;

							(D)the Secretary of Agriculture;

							(E)the Administrator of the Environmental

				Protection Agency; and

							(F)the Secretary of Transportation.

							(3)StaffThe Secretary shall provide such personnel

				as are necessary to enable the Committee to perform the duties of the

				Committee.

						(d)Climate Change

				Science Program and Climate Change Technology Program

						(1)Climate Change

				Science ProgramNot later

				than 180 days after the date on which the first report is submitted under

				subsection (b)(2), the Secretary of Commerce, in cooperation with the

				Committee, shall establish within the Department of Commerce the Climate Change

				Science Program to assist the Committee in the interagency coordination of

				climate change science research and related activities, including—

							(A)the assessments of the state of knowledge

				on climate change; and

							(B)carrying out supporting studies, planning,

				and analyses of the science of climate change.

							(2)Climate Change

				Technology ProgramNot later

				than 180 days after the date on which the first report is submitted under

				subsection (b)(2), the Secretary, in cooperation with the Committee, shall

				establish within the Department of Energy, the Climate Change Technology

				Program to assist the Committee in the interagency coordination of climate

				change technology research, development, demonstration, and deployment to

				reduce greenhouse gas intensity.

						(e)Technology

				inventory

						(1)In

				generalThe Secretary shall

				conduct an inventory and evaluation of greenhouse gas intensity reducing

				technologies that have been developed, or are under development, by the

				National Laboratories to determine which technologies are suitable for

				commercialization and deployment.

						(2)ReportNot later than 180 days after the

				completion of the inventory under paragraph (1), the Secretary shall submit to

				the Secretary of Commerce and Congress a report that includes the results of

				the completed inventory and any recommendations of the Secretary.

						(3)UseThe Secretary, in consultation with the

				Secretary of Commerce, shall use the results of the inventory as guidance in

				the commercialization of greenhouse gas intensity reducing technologies.

						(f)Greenhouse gas

				intensity reducing technology study

						(1)StudyAs soon as practicable after the date of

				enactment of this section, the Committee shall conduct and submit to the

				Secretary a study on—

							(A)the commercialization and diffusion of new

				and existing technologies to reduce greenhouse gas intensity; and

							(B)ways to increase the development and

				deployment of cost-effective technologies and practices.

							(2)ReportNot later than 180 days after the

				completion of the study under paragraph (1), the Secretary shall submit to

				Congress and the Director of the Office of Science and Technology Policy a

				report that describes—

							(A)the results of the study; and

							(B)any recommendations of the Committee

				to—

								(i)increase commercialization of the

				technologies and practices described in paragraph (1); and

								(ii)promote the long-term commercialization and

				deployment of those technologies and practices.

								(g)Climate change

				technology working group

						(1)In

				generalThe Secretary, in

				consultation with the Committee, shall establish a Climate Change Technology

				Working Group to identify statutory, regulatory, and economic barriers to the

				commercialization of greenhouse gas intensity reducing technologies and

				practices.

						(2)CompositionThe Working Group shall be composed of the

				following members, to be appointed by the Secretary, in consultation with the

				Committee:

							(A)1 representative from each National

				Laboratory.

							(B)3 members shall be representatives of

				energy-producing trade organizations.

							(C)3 members shall represent energy-intensive

				trade organizations.

							(D)3 members shall represent groups that

				represent end-use energy and other consumers.

							(E)3 members shall be employees of the Federal

				Government who are experts in energy technology, intellectual property, tax,

				and regulation.

							(F)3 members shall be representatives of

				universities with expertise in energy technology development that are

				recommended by the National Academy of Engineering.

							(3)ReportNot later than 1 year after the date of

				enactment of this section and annually thereafter, the Working Group shall

				submit to the Committee a report that describes—

							(A)the findings of the Working Group;

				and

							(B)any recommendations of the Working Group

				for the removal of barriers to commercialization and increasing the use of

				greenhouse gas intensity reducing technologies.

							(4)Compensation of

				members

							(A)Non-federal

				employeesA member of the

				Working Group who is not an officer or employee of the Federal Government shall

				be compensated at a rate equal to the daily equivalent of the annual rate of

				basic pay prescribed for level IV of the Executive Schedule under section 5315

				of title 5, United States Code, for each day (including travel time) during

				which the member is engaged in the performance of the duties of the Working

				Group.

							(B)Federal

				employeesA member of the

				Working Group who is an officer or employee of the Federal Government shall

				serve without compensation in addition to the compensation received for the

				services of the member as an officer or employee of the Federal

				Government.

							(C)Travel

				expensesA member of the

				Working Group shall be allowed travel expenses, including per diem in lieu of

				subsistence, at rates authorized for an employee of an agency under subchapter

				I of chapter 57 of title 5, United States Code, while away from the home or

				regular place of business of the member in the performance of the duties of the

				Commission.

							(h)Greenhouse gas

				intensity reducing technology deployment

						(1)In

				generalBased on the strategy

				developed under subsection (b)(1), the technology inventory conducted under

				subsection (e)(1), and the greenhouse gas intensity reducing technology study

				report submitted under subsection (e)(2), the Committee shall develop a program

				for implementation by the Climate Credit Board established under section

				1611(b)(2)(A) that would provide for the removal of domestic barriers to the

				deployment of greenhouse gas intensity reducing technologies.

						(2)RequirementsIn developing the program under paragraph

				(1), the Committee shall consider in the aggregate—

							(A)the cost-effectiveness of the

				technology;

							(B)fiscal and regulatory barriers;

							(C)statutory barriers; and

							(D)intellectual property issues.

							(3)ReportNot later than 1 year after the date of

				enactment of this section, the Committee shall submit to the President and

				Congress a report that—

							(A)identifies the barriers to, and the

				commercial risks associated with, the deployment of greenhouse gas intensity

				reducing technologies;

							(B)includes a plan for carrying out eligible

				projects with Federal financial assistance under section 1611; and

							(C)describes the program developed under

				paragraph (1).

							(i)Procedures for

				calculating, monitoring, and analyzing greenhouse gas intensity

						(1)In

				generalUsing the guidelines

				issued under section 1605(b), the Committee, in collaboration with the

				Administrator of the Energy Information Administration and the National

				Institute of Standards and Technology, shall develop and propose standards and

				best practices for calculating, monitoring, and analyzing greenhouse gas

				intensity.

						(2)ContentThe standards and best practices shall

				address measurement of greenhouse gas intensity by industry sector.

						(3)PublicationTo provide the public with an opportunity

				to comment on the standards and best practices proposed under paragraph (1),

				the standards and best practices shall be published in the Federal

				Register.

						(4)Applicable

				lawTo ensure that high

				quality information is produced, the standards and best practices developed

				under paragraph (1) shall conform to the guidelines established under section

				515 of the Treasury and General Government Appropriations Act, 2001 (commonly

				known as the Data Quality Act) (44 U.S.C. 3516 note; 114 Stat.

				2763A–1543), as enacted into law by section 1(a)(3) of Public Law

				106–554.

						(j)Demonstration

				projects

						(1)In

				generalThe Secretary shall

				conduct and participate in demonstration projects approved by the Committee,

				including demonstration projects relating to—

							(A)coal gasification and coal

				liquefaction;

							(B)carbon sequestration;

							(C)cogeneration technology initiatives;

							(D)advanced nuclear power projects;

							(E)lower emission transportation;

							(F)renewable energy; and

							(G)transmission upgrades.

							(2)CriteriaThe Committee shall approve a demonstration

				project under paragraph (1) if the proposed demonstration project would—

							(A)increase the reduction of the greenhouse

				gas intensity to levels below that which would be achieved by technologies

				being used in the United States as of the date of enactment of this

				section;

							(B)maximize the potential return on Federal

				investment;

							(C)demonstrate distinct roles in

				public-private partnerships;

							(D)produce a large-scale reduction of

				greenhouse gas intensity if commercialization occurred; and

							(E)support a diversified portfolio to mitigate

				the uncertainty associated with a single technology.

							(k)Cooperative

				research and development agreementsIn carrying out greenhouse gas intensity

				reduction research and technology deployment, the Secretary may enter into

				cooperative research and development agreements under section 12 of the

				Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a).

					(l)Authorization

				of appropriationsThere are

				authorized to be appropriated such sums as are necessary to carry out this

				section (other than subsection (j)).

					(m)Termination of

				authorityThe authority

				provided by this section terminates effective December 31,

				2010.

					.

		3.Climate infrastructure

			 credit

			Title XVI of the Energy Policy Act of 1992

			 (42 (U.S.C. 13381 et seq.) (as amended by section 2) is amended by adding at

			 the end the following:

				

					1611.Climate

				infrastructure credit

						(a)DefinitionsIn this section:

							(1)Advanced

				climate technology or systemThe term advanced climate technology

				or system means a climate technology or system that is not in general

				usage as of the date of enactment of this section.

							(2)BoardThe term Board means the

				Climate Credit Board established under subsection (b)(2)(A).

							(3)Direct

				loanThe term direct

				loan has the meaning given the term in section 502 of the Federal

				Credit Reform Act of 1990 (2 U.S.C. 661a).

							(4)Eligible

				projectThe term

				eligible project means a demonstration project that is approved

				under section 1610(j)(1).

							(5)Eligible

				project costThe term

				eligible project cost means any amount incurred for an eligible

				project that is paid by, or on behalf of, an obligor, including the costs

				of—

								(A)pre-construction activities,

				including—

									(i)detailed project engineering and design

				work;

									(ii)environmental reviews and permitting;

				and

									(iii)other pre-construction activities, as

				determined by the Secretary;

									(B)construction activities, including—

									(i)the acquisition of capital

				equipment;

									(ii)construction management; and

									(iii)construction contingencies; and

									(C)acquiring land (including any improvements

				to the land) relating to the eligible project; and

								(D)financing the eligible project,

				including—

									(i)providing capitalized interest necessary to

				meet market requirements;

									(ii)maintaining reasonably required reserve

				funds;

									(iii)capital issuance expenses; and

									(iv)other carrying costs during

				construction.

									(6)Federal

				financial assistanceThe term

				Federal financial assistance means any credit-based financial

				assistance, including a direct loan, loan guarantee, a line of credit (which

				serves as standby default coverage or standby interest coverage), production

				incentive payment under subsection (g)(1)(B), or other credit-based financial

				assistance mechanism for an eligible project that is—

								(A)authorized to be made available by the

				Secretary for an eligible project under this section; and

								(B)provided in accordance with the

				Federal Credit Reform Act of 1990

				(2 U.S.C.

				661 et seq.).

								(7)Investment-grade

				ratingThe term

				investment-grade rating means a rating category of BBB minus,

				Baa3, or higher assigned by a rating agency for eligible project obligations

				offered into the capital markets.

							(8)LenderThe term lender means any

				non-Federal qualified institutional buyer (as defined in section 230.144A(a) of

				title 17, Code of Federal Regulations (or any successor regulation), known as

				Rule 144A(a) of the Securities and Exchange Commission and issued under the

				Securities Act of 1933

				(15 U.S.C.

				77a et seq.)), including—

								(A)a qualified retirement plan (as defined in

				section 4974(c) of the Internal Revenue Code of 1986) that is a qualified

				institutional buyer; and

								(B)a governmental plan (as defined in section

				414(d) of the Internal Revenue Code of 1986) that is a qualified institutional

				buyer.

								(9)Loan

				guaranteeThe term loan

				guarantee means any guarantee or other pledge by the Secretary to pay

				all or part of the principal of and interest on a loan or other debt obligation

				that is issued by an obligor and funded by a lender.

							(10)ObligorThe term obligor means a

				person or entity (including a corporation, partnership, joint venture, trust,

				or governmental entity, agency, or instrumentality) that is primarily liable

				for payment of the principal of, or interest on, a Federal credit

				instrument.

							(11)Project

				obligationThe term

				project obligation means any note, bond, debenture, or other debt

				obligation issued by an obligor in connection with the financing of an eligible

				project, other than a Federal credit instrument.

							(12)Rating

				agencyThe term rating

				agency means a bond rating agency identified by the Securities and

				Exchange Commission as a Nationally Recognized Statistical Rating

				Organization.

							(13)Regulatory

				failureThe term

				regulatory failure means a situation in which, because of a

				breakdown in a regulatory process or an indefinite delay caused by a judicial

				challenge to the regulatory consideration of a specific eligible project, the

				Federal or State regulatory or licensing process governing the siting,

				construction, or commissioning of an eligible project does not produce a

				definitive determination that the eligible project may go forward or stop

				within a predetermined and prescribed time period, as determined by the

				Secretary.

							(14)Secured

				loanThe term secured

				loan means a loan or other secured debt obligation issued by an obligor

				and funded by the Secretary in connection with the financing of an eligible

				project.

							(15)Standby

				default coverageThe term

				standby default coverage means a pledge by the Secretary to pay

				all or part of the debt obligation issued by an obligor and funded by a lender,

				plus all or part of obligor equity, if an eligible project fails to receive an

				operating license in a period of time established by the Secretary because of a

				regulatory failure or other specific issue identified by the Secretary.

							(16)Standby

				interest coverageThe term

				standby interest coverage means a pledge by the Secretary to

				provide to an obligor, at a future date and on the occurrence of 1 or more

				events, a direct loan, the proceeds of which shall be used by the obligor to

				maintain the current status of the obligor on interest payments due on 1 or

				more loans or other project obligations issued by an obligor and funded by a

				lender for an eligible project.

							(17)Subsidy

				amountThe term subsidy

				amount means the amount of budget authority sufficient to cover the

				estimated long-term cost to the Federal Government of a Federal credit

				instrument issued by the Secretary to an eligible project, calculated on a net

				present value basis, excluding administrative costs and any incidental effects

				on governmental receipts or outlays in accordance with the

				Federal Credit Reform Act of 1990

				(2 U.S.C.

				661 et seq.).

							(18)Substantial

				completionThe term

				substantial completion means that an eligible project has been

				determined by the Board to be in, or capable of, commercial operation.

							(b)Duties of the

				Secretary

							(1)In

				generalThe Secretary shall

				make available to eligible project developers and eligible project owners, in

				accordance with this section, such financial assistance as is necessary to

				supplement private sector financing for eligible projects.

							(2)Climate Credit

				Board

								(A)In

				generalNot later than 120

				days after the date of enactment of this section, the Secretary shall establish

				within the Department of Energy a Climate Credit Board composed of—

									(i)the Under Secretary of Energy, who shall

				serve as Chairperson;

									(ii)the Chief Financial Officer of the

				Department of Energy;

									(iii)the Assistant Secretary of Energy for

				Policy and International Affairs;

									(iv)the Assistant Secretary of Energy for

				Energy Efficiency and Renewable Energy; and

									(v)such other individuals as the Secretary

				determines to have the experience and expertise (including expertise in

				corporate and project finance and the energy sector) necessary to carry out the

				duties of the Board.

									(B)DutiesThe Board shall—

									(i)implement the program developed under

				section 1610(h)(1) in accordance with paragraph (3);

									(ii)issue regulations and criteria in

				accordance with paragraph (4);

									(iii)conduct negotiations with individuals and

				entities interested in obtaining assistance under this section;

									(iv)recommend to the Secretary potential

				recipients and amounts of grants of assistance under this section;

									(v)carry out such other projects and

				activities as the Interagency Coordinating Committee on Climate Change

				Technology may recommend; and

									(vi)establish metrics to indicate the progress

				of the greenhouse gas intensity reducing technology deployment program and

				individual projects carried out under the program toward meeting the criteria

				established by section 1610(j)(2).

									(3)Greenhouse gas

				intensity reducing technology deployment programNot later than 1 year after the date of

				enactment of this section, the Board shall implement the greenhouse gas

				intensity reducing technology deployment program developed under section

				1610(h)(1).

							(4)Regulations and

				criteria

								(A)In

				generalNot later than 1 year

				after the date of enactment of this section, the Board shall issue and publish

				in the Federal Register such regulations and criteria as are necessary to

				implement this section.

								(B)RequirementsThe regulations and criteria shall provide

				for, at a minimum—

									(i)a competitive process and the general terms

				and conditions for the provision of assistance under this section;

									(ii)the procedures by which eligible project

				owners and eligible project developers may request financial assistance under

				this section; and

									(iii)the collection of any other information

				necessary for the Secretary to carry out this section, including a process for

				negotiating the terms and conditions of assistance provided under this

				section.

									(C)Eligibility and

				criteriaThe determination of

				eligibility of, and criteria for selecting, eligible projects to receive

				assistance under this section shall be carried out in accordance with

				subsection (c).

								(D)Conditions for

				provision of assistanceThe

				Board shall not provide assistance under this section unless the Board

				determines that the terms, conditions, maturity, security, schedule, and

				amounts of repayments of the assistance are reasonable and meet such standards

				as the Board determines are appropriate to protect the financial interests of

				the United States.

								(5)Reports to the

				President and CongressNot

				later than 4 years after the date of enactment of this section, and every 2

				years thereafter, the Board shall submit to the Secretary, for transmittal to

				the President and Congress, a report that describes—

								(A)the progress in carrying out this

				section;

								(B)the financial performance of the eligible

				projects that are receiving, or have received, assistance under this section as

				of the date of the report; and

								(C)the progress and value to the United States

				of the program under this section, including a recommendation as to whether the

				objectives of this section are best served by—

									(i)continuing the program under the authority

				of the Secretary;

									(ii)establishing a Federal Government

				corporation or Federal Government-sponsored enterprise to administer the

				program; or

									(iii)phasing out the program and relying on the

				capital markets to fund the kinds of energy infrastructure investments assisted

				by this section without Federal participation.

									(6)ConfidentialityThe Board shall protect the confidentiality

				of any information provided by an applicant for assistance under this section

				that the applicant certifies to be commercially sensitive or that is protected

				intellectual property.

							(c)General

				requirements regarding assistance, determination of eligibility, and project

				selection

							(1)In

				generalThe Board shall not

				provide assistance to an eligible project under this section unless the Board

				first determines that the amount of assistance to be provided for the eligible

				project is not greater than the amount of assistance required to achieve the

				criteria established under section 1610(j)(2) with respect to the eligible

				project.

							(2)EligibilityTo be eligible to receive assistance under

				this section, an eligible project shall, as determined by the Board—

								(A)be supported by an application that

				contains all information required to be included by, and is submitted to and

				approved by the Board in accordance with, the regulations and criteria issued

				by the Board under subsection (b)(4);

								(B)be nationally or regionally significant

				by—

									(i)reducing greenhouse gas intensity;

									(ii)generating economic benefits;

									(iii)contributing to energy security;

									(iv)contributing to energy and technology

				diversity in the energy economy of the United States;

									(v)contributing to energy and electricity

				price stability; or

									(vi)otherwise enhancing national or regional

				energy efficiency, reliability, and robustness of performance;

									(C)contain an advanced climate technology or

				system that could—

									(i)significantly improve the efficiency,

				security, reliability, and environmental performance of the energy economy of

				the United States; and

									(ii)reduce greenhouse gas emissions;

									(D)have revenue sources dedicated to repayment

				of credit support-based project financing, such as revenue—

									(i)from the sale of sequestered carbon;

									(ii)from the sale of energy, electricity, or

				other products from eligible projects that employ advanced climate technologies

				and systems;

									(iii)from the sale of transportation of

				commerce;

									(iv)from the sale of electricity or generating

				capacity, in the case of electricity infrastructure;

									(v)from the sale or transmission of

				energy;

									(vi)associated with energy efficiency gains, in

				the case of other energy projects; or

									(vii)from other dedicated revenue

				sources;

									(E)include a project proposal and agreement

				for project financing repayment that demonstrates to the satisfaction of the

				Board that the dedicated revenue sources described in subparagraph (D) will be

				adequate to repay project financing provided under this section;

								(F)reduce greenhouse gas intensity on a

				national or regional basis; and

								(G)if the eligible project involves new

				transmission capacity, link to low-emission projects.

								(3)LimitationsExcept as otherwise provided in this

				section—

								(A)the total cost of an eligible project

				provided Federal financial assistance under this section shall be at least

				$40,000,000;

								(B)the Federal share of an eligible project

				provided Federal financial assistance under this section shall be not more than

				20 percent of the total cost of carrying out the eligible project;

								(C)not more than $200,000,000 in Federal

				financial assistance shall be provided to any individual eligible project;

				and

								(D)an eligible project shall not be eligible

				for financial assistance from any other Federal program during any period that

				Federal financial assistance is provided to the eligible project under this

				section.

								(4)Selection among

				eligible projects

								(A)Establishment

				of selection criteriaThe

				Board shall establish criteria for selecting which eligible projects will

				receive assistance under this section.

								(B)RequirementsThe selection criteria shall include a

				determination by the Board of the extent to which—

									(i)the eligible project reduces greenhouse gas

				intensity beyond reductions achieved by technology available as of October 15,

				1992;

									(ii)financing for the eligible project has

				appropriate security features, such as a rate covenant, to ensure

				repayment;

									(iii)assistance under this section for the

				eligible project would foster innovative public-private partnerships and

				attract private debt or equity investment;

									(iv)assistance under this section for an

				eligible project would enable the eligible project to proceed at an earlier

				date than would otherwise be practicable;

									(v)the eligible project uses new technologies

				that enhance the efficiency, reduce the environmental impact, improve the

				reliability, or improve the safety, of the eligible project;

									(vi)the eligible project helps to maintain or

				protect the environment, especially with respect to having a low level of

				emissions to the atmosphere;

									(vii)assistance for the eligible project

				provided under this section could reduce the contribution of other Federal

				grant or funding assistance to the eligible project; and

									(viii)the eligible project is nationally or

				regionally significant in terms of generating economic benefits, supporting

				international commerce, or otherwise enhancing national energy efficiency,

				security, reliability, robustness, and environmental performance.

									(C)Financial

				informationAn application

				for assistance for an eligible project under this section shall include such

				information as the Secretary determines to be necessary concerning—

									(i)the amount of budget authority required to

				fund the Federal credit instrument requested for the eligible project;

									(ii)the estimated construction costs of the

				proposed eligible project;

									(iii)estimates of construction and operating

				costs of the eligible project;

									(iv)projected revenues from the eligible

				project; and

									(v)any other financial aspects of the eligible

				project, including assurances, that the Board determines to be

				appropriate.

									(D)Preliminary

				rating opinion letterThe

				Board shall require each applicant seeking assistance for an eligible project

				under this section to provide a preliminary rating opinion letter from at least

				1 credit rating agency indicating that the senior obligations of the eligible

				project have the potential to achieve an investment-grade rating.

								(E)Risk

				assessmentBefore entering

				into any agreement to provide assistance for an eligible project under this

				section, the Board, in consultation with the Secretary, the Director of the

				Office of Management and Budget, and each credit rating agency providing a

				preliminary rating opinion letter under subparagraph (D), shall determine and

				maintain an appropriate capital reserve subsidy amount for each line of credit

				established for the eligible project, taking into account the information

				contained in the preliminary rating opinion letter.

								(F)Investment-grade

				rating requirement

									(i)In

				generalThe funding of any

				assistance under this section shall be contingent on the senior obligations of

				the eligible project receiving an investment-grade rating from at least 1

				credit rating agency.

									(ii)ConsiderationsIn determining whether an investment-grade

				rating is appropriate under clause (i), the credit rating agency shall take

				into account the availability of Federal financial assistance under this

				section.

									(5)Maximum

				available climate credit supportNotwithstanding any assistance limitation

				under any other provision of this section, the Secretary shall not provide

				energy credit support to any eligible project in the form of a secured loan or

				loan guarantee under subsection (f), production incentive payments under

				subsection (g), or other credit-based financial assistance under subsection

				(h), the combined total of which exceeds 20 percent of eligible project costs,

				excluding the value of standby default coverage under subsection (d) and

				standby interest coverage under subsection (e), as determined by the

				Secretary.

							(d)Standby default

				coverage

							(1)Agreements; use

				of proceeds

								(A)Agreements

									(i)In

				generalSubject to

				subparagraph (B), the Board, in consultation with the Secretary, may enter into

				agreements to provide standby default coverage for advanced climate

				technologies or systems of an eligible project.

									(ii)RecipientsCoverage under clause (i) may be provided

				to 1 or more obligors and debt holders to be triggered at future dates on the

				occurrence of certain events for any eligible project selected under subsection

				(c).

									(B)Use of

				proceedsThe proceeds of

				standby default coverage made available under this subsection shall be

				available to reimburse all or part of the debt obligation for an eligible

				project issued by an obligor and funded by a lender, plus all or part of

				obligor equity, in the event that, because of a regulatory failure or other

				event specified by the Secretary pursuant to this section, an eligible advanced

				climate technology or system for an eligible project fails to receive an

				operating license in a period of time specified by the Board in accordance with

				this subsection.

								(2)Terms and

				limitations

								(A)In

				generalStandby default

				coverage under this subsection with respect to an eligible project shall be on

				such terms and conditions and contain such covenants, representations,

				warranties, and requirements (including requirements for audits) as the Board

				determines to be appropriate.

								(B)Maximum

				amountsThe total amount of

				standby default coverage provided for an eligible project shall not exceed 100

				percent of the reasonably anticipated eligible project costs, including debt

				and equity.

								(C)ExerciseAny exercise on the standby default

				coverage shall be made only if a facility involved with the eligible project

				fails, because of regulatory failure or other specific issues specified by the

				Secretary, to receive an operating license by such deadline as the Secretary

				shall establish.

								(D)Cost of

				coverageThe cost of standby

				default coverage shall be assumed by the Secretary subject to the risk

				assessment calculation required under subsection (c)(4)(E) and the availability

				of funds for that purpose.

								(E)FeesIn carrying out this section, the Secretary

				may—

									(i)establish fees at a level sufficient to

				cover all or a portion of the administrative costs incurred by the Federal

				Government in providing standby default coverage under this subsection;

				and

									(ii)require that the fees be paid upon

				application for a standby default coverage agreement under this

				subsection.

									(F)Period of

				availabilityIn the event

				that regulatory approval to operate a facility is suspended as a result of

				regulatory failure or other circumstances specified by the Secretary, standby

				default coverage shall be available beginning on the date of substantial

				completion and ending not later than 5 years after the date on which operation

				of the facility is scheduled to commence.

								(G)Rights of

				third-party creditors

									(i)Against Federal

				GovernmentA third-party

				creditor of an obligor shall not have any right against the Federal Government

				with respect to any amounts other than those specified in subparagraph

				(B).

									(ii)AssignmentAn obligor may assign all or part of the

				standby default coverage for an eligible project to 1 or more lenders or to a

				trustee on behalf of the lenders.

									(H)Result of

				exercise of standby default coverageIf standby default coverage is exercised by

				the obligor of an eligible project—

									(i)the Federal Government shall become the

				sole owner of the eligible project, with all rights and appurtenances to the

				eligible project; and

									(ii)the Board shall dispose of the assets of

				the eligible project on terms that are most favorable to the Federal

				Government, which may include continuing to licensing and commercial operation

				or resale of the eligible project, in whole or in part, if that is the best

				course of action in the judgment of the Board.

									(I)Estimate of

				assets at time of terminationIf standby default coverage is exercised

				and an eligible project is terminated, the Board, in making a determination of

				whether to dispose of the assets of the eligible project or continue the

				eligible project to licensing and commercial operation, shall obtain a fair and

				impartial estimate of the eligible project assets at the time of

				termination.

								(J)Relationship to

				other credit instrumentsAn

				eligible project that receives standby default coverage under this subsection

				may receive a secured loan or loan guarantee under subsection (f), production

				incentive payments under subsection (g), or assistance through a credit-based

				financial assistance mechanism under subsection (h).

								(K)Other

				conditions and requirementsThe Secretary may impose such other

				conditions and requirements in connection with any insurance provided under

				this subsection (including requirements for audits) as the Secretary determines

				to be appropriate.

								(e)Standby

				interest coverage

							(1)In

				general

								(A)AgreementsSubject to subparagraph (B), the Board may

				enter into agreements to make standby interest coverage available to 1 or more

				obligors in the form of loans for advanced climate or energy technologies or

				systems to be made by the Board at future dates on the occurrence of certain

				events for any eligible project selected under subsection (c)(4).

								(B)Use of

				proceedsSubject to

				subsection (c)(3), the proceeds of standby interest coverage made available

				under this subsection shall be available to pay the debt service on project

				obligations issued to finance eligible project costs of an eligible project if

				a delay in commercial operations occurs due to a regulatory failure or other

				condition determined by the Secretary.

								(2)Terms and

				limitations

								(A)In

				generalStandby interest

				coverage under this subsection with respect to an eligible project shall be

				made on such terms and conditions (including a requirement for an audit) as the

				Secretary determines appropriate.

								(B)Maximum

				amounts

									(i)Total

				amountThe total amount of

				standby interest coverage for an eligible project under this subsection shall

				not exceed 20 percent of the reasonably anticipated eligible project costs of

				the eligible project.

									(ii)1-year

				drawsThe amount drawn in any

				1 year for an eligible project under this subsection shall not exceed 20

				percent of the total amount of the standby interest coverage for the eligible

				project.

									(C)Period of

				availabilityThe standby

				interest coverage for an eligible project shall be available during the

				period—

									(i)beginning on a date following substantial

				completion of the eligible project that regulatory approval to operate a

				facility under the eligible project is suspended as a result of regulatory

				failure or other condition determined by the Secretary; and

									(ii)ending on a date that is not later than 5

				years after the eligible project is scheduled to commence commercial

				operations.

									(D)Cost of

				coverageSubject to

				subsection (c)(4)(E), the cost of standby interest coverage for an eligible

				project under this subsection shall be borne by the Secretary.

								(E)DrawsAny draw on the standby interest coverage

				for an eligible project shall—

									(i)represent a loan;

									(ii)be made only if there is a delay in

				commercial operations after the substantial completion of the eligible project;

				and

									(iii)be subject to the overall credit support

				limitations established under subsection (c)(5).

									(F)Interest

				rate

									(i)In

				generalSubject to clause

				(ii), the interest rate on a loan resulting from a draw on standby interest

				coverage under this subsection shall be established by the Secretary.

									(ii)Minimum

				rateThe interest rate on a

				loan resulting from a draw on standby interest coverage under this subsection

				shall not be less than the current average market yield on outstanding

				marketable obligations of the United States with a maturity of 10 years, as of

				the date on which the standby interest coverage is obligated.

									(G)SecurityThe standby interest coverage for an

				eligible project—

									(i)shall be payable, in whole or in part, from

				dedicated revenue sources generated by the eligible project;

									(ii)shall require security for the project

				obligations; and

									(iii)may have a lien on revenues described in

				clause (i), subject to any lien securing project obligations.

									(H)Rights of

				third-party creditors

									(i)Against Federal

				GovernmentA third-party

				creditor of the obligor shall not have any right against the Federal Government

				with respect to any draw on standby interest coverage under this

				subsection.

									(ii)AssignmentAn obligor may assign the standby interest

				coverage to 1 or more lenders or to a trustee on behalf of the lenders.

									(I)SubordinationA secured loan for an eligible project made

				under this subsection shall be subordinate to senior private debt issued by a

				lender for the eligible project.

								(J)Nonrecourse

				statusA secured loan for an

				eligible project under this subsection shall be nonrecourse to the obligor in

				the event of bankruptcy, insolvency, or liquidation of the eligible

				project.

								(K)FeesThe Board may impose fees at a level

				sufficient to cover all or part of the costs to the Federal Government of

				providing standby interest coverage for an eligible project under this

				subsection.

								(3)Repayment

								(A)Terms and

				conditionsThe Secretary

				shall establish a repayment schedule and terms and conditions for each loan for

				an eligible project under this subsection based on the projected cash flow from

				revenues for the eligible project.

								(B)Repayment

				scheduleScheduled repayments

				of principal or interest on a loan under this subsection shall—

									(i)commence not later than 5 years after the

				end of the period of availability specified in paragraph (2)(C); and

									(ii)be completed, with interest, not later than

				10 years after the end of the period of availability.

									(C)Sources of

				repayment fundsThe sources

				of funds for scheduled loan repayments under this subsection shall

				include—

									(i)the sale of electricity or generating

				capacity;

									(ii)the sale or transmission of energy;

									(iii)revenues associated with energy efficiency

				gains; or

									(iv)other dedicated revenue sources, such as

				carbon use.

									(D)Prepayment

									(i)Use of excess

				revenuesAt the discretion of

				the obligor, any excess revenues that remain after satisfying scheduled debt

				service requirements on the project obligations and secured loan, and all

				deposit requirements under the terms of any trust agreement, bond resolution,

				or similar agreement securing project obligations, may be applied annually to

				prepay the secured loan without penalty.

									(ii)Use of

				proceeds of refinancingThe

				secured loan may be prepaid at any time without penalty from the proceeds of

				refinancing from non-Federal funding sources.

									(f)Secured loans

				and loan guarantees

							(1)In

				general

								(A)AgreementsSubject to subparagraph (B), the Board may

				enter into agreements with 1 or more obligors to make secured loans for

				eligible projects involving advanced climate technologies or systems.

								(B)Use of

				proceedsSubject to paragraph

				(2), the proceeds of a secured loan for an eligible project made available

				under this subsection shall be available, in conjunction with the equity of the

				obligor and senior debt financing for the eligible project, to pay for eligible

				project costs.

								(2)Terms and

				limitations

								(A)In

				generalA secured loan under

				this subsection with respect to an eligible project shall be made on such terms

				and conditions (including requirements for an audit) as the Board, in

				consultation with the Secretary, determines appropriate.

								(B)Maximum

				amountSubject to subsection

				(c)(5), the total amount of the secured loan for an eligible project under this

				subsection shall not exceed 20 percent of the reasonably anticipated eligible

				project costs of the eligible project.

								(C)Period of

				availabilityThe Board may

				enter into a contract with the owner or operator of an eligible project to

				provide a secured loan during the period—

									(i)beginning on the date that the financial

				structure of the eligible project is established; and

									(ii)ending on the date of the start of

				construction of the eligible project.

									(D)Cost of

				coverageSubject to

				subsection (c)(4)(E), the cost of a secured loan for an eligible project under

				this subsection shall be borne by the Secretary.

								(E)Interest

				rate

									(i)In

				generalSubject to clause

				(ii), the interest rate on a secured loan under this subsection shall be

				established by the Secretary.

									(ii)Minimum

				rateThe interest rate on a

				loan resulting from a secured loan under this subsection shall not be less than

				the current average market yield on outstanding marketable obligations of the

				United States of comparable maturity, as of the date of the execution of the

				loan agreement.

									(F)SecurityThe secured loan—

									(i)shall be payable, in whole or in part, from

				dedicated revenue sources generated by the eligible project;

									(ii)shall include a rate covenant, coverage

				requirement, or similar security feature supporting the project obligations;

				and

									(iii)may have a lien on revenues described in

				clause (i), subject to any lien securing project obligations.

									(G)Rights of

				third-party creditors

									(i)Against Federal

				GovernmentA third-party

				creditor of the obligor shall not have any right against the Federal Government

				with respect to any payments due to the Federal Government under this

				subsection.

									(ii)AssignmentAn obligor may assign the secured loan to 1

				or more lenders or to a trustee on behalf of the lenders.

									(H)SubordinationA secured loan for an eligible project made

				under this subsection shall be subordinate to senior private debt issued by a

				lender for the eligible project.

								(I)Nonrecourse

				statusA secured loan for an

				eligible project under this subsection shall be non-recourse to the obligor in

				the event of bankruptcy, insolvency, or liquidation of the eligible

				project.

								(J)FeesThe Board may establish fees at a level

				sufficient to cover all or a portion of the costs to the Federal Government of

				making secured loans for an eligible project under this subsection.

								(3)Repayment

								(A)Schedule and

				termsThe Board shall

				establish a repayment schedule and terms and conditions for each secured loan

				for an eligible project under this subsection based on the projected cash flow

				from revenues for the eligible project.

								(B)Repayment

				scheduleScheduled repayments

				on a secured loan for an eligible project under this subsection shall—

									(i)commence not later than 5 years after the

				scheduled start of commercial operations of the eligible project; and

									(ii)be completed, with interest, not later than

				35 years after the scheduled date of the start of commercial operations of the

				eligible project.

									(C)Sources of

				repayment fundsThe sources

				of funds for scheduled loan repayments under this subsection shall

				include—

									(i)the sale of carbon or carbon

				compounds;

									(ii)the sale of electricity or generating

				capacity;

									(iii)the sale of sequestration services;

									(iv)the sale or transmission of energy;

									(v)revenues associated with energy efficiency

				gains; or

									(vi)other dedicated revenue sources.

									(D)Deferred

				payments

									(i)AuthorizationIf, at any time during the 10-year period

				beginning on the date of the scheduled start of commercial operation of an

				eligible project, the eligible project is unable to generate sufficient

				revenues to pay the scheduled loan repayments of principal or interest on the

				secured loan, the Secretary may, subject to clause (iii), allow the obligor to

				add unpaid principal or interest to the outstanding balance of the secured

				loan.

									(ii)InterestAny payment deferred under clause (i)

				shall—

										(I)continue to accrue interest in accordance

				with paragraph (2)(E) until fully repaid; and

										(II)be scheduled to be amortized over the

				number of years remaining in the term of the loan in accordance with

				subparagraph (B).

										(iii)Criteria

										(I)In

				generalAny payment deferral

				under clause (i) shall be contingent on the eligible project meeting criteria

				established by the Secretary.

										(II)Repayment

				standardsThe criteria

				established under subclause (I) shall include standards for reasonable

				assurance of repayment.

										(E)Prepayment

									(i)Use of excess

				revenuesAt the discretion of

				the obligor, any excess revenues that remain after satisfying scheduled debt

				service requirements on the project obligations and secured loan, and all

				deposit requirements under the terms of any trust agreement, bond resolution,

				or similar agreement securing project obligations, may be applied annually to

				prepay the secured loan without penalty.

									(ii)Use of

				proceeds of refinancingThe

				secured loan may be prepaid at any time without penalty from the proceeds of

				refinancing from non-Federal funding sources.

									(4)Sale of secured

				loans

								(A)In

				generalSubject to

				subparagraph (B), as soon as practicable after substantial completion of an

				eligible project and after notifying the obligor, the Board may sell to another

				entity or reoffer into the capital markets a secured loan for the eligible

				project if the Board determines that the sale or reoffering can be made on

				favorable terms.

								(B)Consent of

				obligorIn making a sale or

				reoffering under subparagraph (A), the Board may not change the original terms

				and conditions of the secured loan without the written consent of the

				obligor.

								(5)Loan

				guarantees

								(A)In

				generalThe Board may provide

				a loan guarantee to a lender, in lieu of making a secured loan, under this

				subsection if the Board determines that the budgetary cost of the loan

				guarantee is substantially the same as that of a secured loan.

								(B)Terms

									(i)In

				generalExcept as provided in

				clause (ii), the terms of a guaranteed loan shall be consistent with the terms

				for a secured loan under this subsection.

									(ii)Interest rate;

				prepaymentThe interest rate

				on the guaranteed loan and any prepayment features shall be established by

				negotiations between the obligor and the lender, with the consent of the

				Board.

									(g)Production

				incentive payments

							(1)Secured

				loan

								(A)In

				generalThe Secretary may

				enter into an agreement with 1 or more obligors to make a secured loan for an

				eligible project selected under subsection (c)(4) that employs 1 or more

				advanced climate technologies or systems.

								(B)Production

				incentive payments

									(i)In

				generalAmounts loaned to an

				obligor under subparagraph (A) shall be made available in the form of a series

				of production incentive payments provided by the Board to the obligor during a

				period of not more than 10 years, as determined by the Board, beginning after

				the date on which commercial project operations start at the eligible

				project.

									(ii)AmountProduction incentive payments under clause

				(i) shall be for an amount equal to 20 percent of the value of—

										(I)the energy produced or transmitted by the

				eligible project during the applicable year; or

										(II)any gains in energy efficiency achieved by

				the eligible project during the applicable year.

										(2)Terms and

				limitations

								(A)In

				generalA secured loan under

				this subsection shall be subject to such terms and conditions, including any

				covenant, representation, warranty, and requirement (including a requirement

				for an audit) that the Secretary determines to be appropriate.

								(B)Agreement

				costsSubject to subsection

				(c)(4), the cost of carrying out an agreement entered into under paragraph

				(1)(A) shall be paid by the Secretary.

								(C)Interest

				rate

									(i)In

				generalSubject to clause

				(ii), the interest rate on a secured loan under this subsection shall be

				established by the Secretary.

									(ii)Minimum

				rateThe interest rate on a

				secured loan under this subsection shall not be less than the current average

				market yield on outstanding marketable obligations of the United States of

				comparable maturity, as of the date on which the agreement under paragraph

				(1)(A) is executed.

									(D)SecurityThe secured loan—

									(i)shall be payable, in whole or in part, from

				dedicated revenue sources generated by the eligible project;

									(ii)shall include a rate covenant, coverage

				requirement, or similar security feature supporting the eligible project

				obligations; and

									(iii)may have a lien on revenues described in

				clause (i), subject to any lien securing eligible project obligations.

									(E)Rights of

				third-party creditors

									(i)Against Federal

				GovernmentA third-party

				creditor of the obligor shall not have any right against the Federal Government

				with respect to any payments due to the Federal Government under the agreement

				entered into under paragraph (1)(A).

									(ii)AssignmentAn obligor may assign production incentive

				payments to 1 or more lenders or to a trustee on behalf of the lenders.

									(F)SubordinationA secured loan under this subsection shall

				be subordinate to senior private debt issued by a lender for the eligible

				project.

								(G)Nonrecourse

				statusA secured loan under

				this subsection shall be nonrecourse to the obligor in the event of bankruptcy,

				insolvency, or liquidation of the eligible project.

								(H)FeesThe Secretary may impose fees at a level

				sufficient to cover all or part of the costs to the Federal Government of

				providing production incentive payments under this subsection.

								(3)Repayment

								(A)Schedule,

				terms, and conditionsThe

				Secretary shall establish a repayment schedule and terms and conditions for

				each secured loan under this subsection based on the projected cash flow from

				revenues of the eligible project.

								(B)Repayment

				scheduleScheduled repayments

				of principal or interest on a secured loan under this subsection shall—

									(i)commence not later than 5 years after the

				date on which the last production incentive payment is made by the Board under

				paragraph (1)(B); and

									(ii)be completed, with interest, not later than

				10 years after the date on which the last production incentive payment is

				made.

									(C)Sources of

				repayment fundsThe sources

				of funds for scheduled loan repayments under this subsection include—

									(i)the sale of electricity or generating

				capacity,

									(ii)the sale or transmission of energy;

									(iii)revenues associated with energy efficiency

				gains; or

									(iv)other dedicated revenue sources.

									(D)Deferred

				payments

									(i)AuthorizationIf, at any time during the 10–year period

				beginning on the date on which commercial operations of the eligible project

				start, the eligible project is unable to generate sufficient revenues to pay

				the scheduled loan repayments of principal or interest on a secured loan under

				this subsection, the Secretary may, subject to criteria established by the

				Secretary (including standards for reasonable assurances of repayment), allow

				the obligor to add unpaid principal and interest to the outstanding balance of

				the secured loan.

									(ii)InterestAny payment deferred under clause (i)

				shall—

										(I)continue to accrue interest in accordance

				with paragraph (2)(C) until fully repaid; and

										(II)be scheduled to be amortized over the

				number of years remaining in the term of the loan in accordance with

				subparagraph (B).

										(E)Prepayment

									(i)Use of excess

				revenuesAt the discretion of

				the obligor, any excess revenues that remain after satisfying scheduled debt

				service requirements on the eligible project obligations and the secured loan,

				and all deposit requirements under the terms of any trust agreement, bond

				resolution, or similar agreement securing eligible project obligations, may be

				applied annually to prepay loans pursuant to an agreement entered into under

				paragraph (1)(A) without penalty.

									(ii)Use of

				proceeds of refinancingThe

				secured loan may be prepaid at any time without penalty from the proceeds of

				refinancing from non-Federal funding sources.

									(4)Sale of secured

				loans

								(A)In

				generalSubject to

				subparagraph (B), as soon as practicable after the date on which the last

				production incentive payment is made to the obligor under paragraph (1)(B) and

				after notifying the obligor, the Secretary may sell to another entity or

				reoffer into the capital markets a secured loan for the eligible project if the

				Secretary determines that the sale or reoffering can be made on favorable

				terms.

								(B)Consent

				requiredIn making a sale or

				reoffering under subparagraph (A), the Board may not change the original terms

				and conditions of the secured loan without the written consent of the

				obligor.

								(h)Other

				credit-based financial assistance mechanisms for eligible projects

							(1)In

				general

								(A)AgreementsThe Board may enter into an agreement with

				1 or more obligors to make a secured loan to the obligors for eligible projects

				selected under subsection (c) that employ advanced technologies or systems, the

				proceeds of which shall be used to—

									(i)finance eligible project costs; or

									(ii)enhance eligible project revenues.

									(B)Credit-based

				financial assistanceAmounts

				made available as a secured loan under subparagraph (A) shall be provided by

				the Board to the obligor in the form of credit-based financial assistance

				mechanisms that are not otherwise specifically provided for in subsections (d)

				through (g), as determined to be appropriate by the Secretary.

								(2)Terms and

				limitations

								(A)In

				generalA secured loan under

				this subsection shall be subject to such terms and conditions (including any

				covenants, representations, warranties, and requirements (including a

				requirement for an audit)) as the Secretary determines to be

				appropriate.

								(B)Maximum

				amountSubject to subsection

				(c)(5), the total amount of the secured loan under this subsection shall not

				exceed 50 percent of the reasonably anticipated eligible project costs.

								(C)Period of

				availabilityThe Board may

				enter into a contract with the obligor to provide credit-based financial

				assistance to an eligible project during the period—

									(i)beginning on the date that the financial

				structure of the eligible project is established; and

									(ii)ending on the date of the start of

				construction of the eligible project.

									(D)Agreement

				costsSubject to subsection

				(c)(4)(E), the cost of carrying out an agreement entered into under paragraph

				(1)(A) shall be paid by the Board.

								(E)Interest

				rate

									(i)In

				generalSubject to clause

				(ii), the interest rate on a secured loan under this subsection shall be

				established by the Board.

									(ii)Minimum

				rateThe interest rate on a

				secured loan under this subsection shall not be less than the current average

				market yield on outstanding marketable obligations of the United States of

				comparable maturity, as of the date of the execution of the secured loan

				agreement.

									(F)SecurityThe secured loan—

									(i)shall be payable, in whole or in part, from

				dedicated revenue sources generated by the eligible project;

									(ii)shall include a rate covenant, coverage

				requirement, or similar security feature supporting the eligible project

				obligations; and

									(iii)may have a lien on revenues described in

				clause (i), subject to any lien securing eligible project obligations.

									(G)Rights of

				third-party creditors

									(i)Against Federal

				GovernmentA third-party

				creditor of the obligor shall not have any right against the Federal Government

				with respect to any payments due to the Federal Government under this

				subsection.

									(ii)AssignmentAn obligor may assign payments made

				pursuant to an agreement to provide credit-based financial assistance under

				this subsection to 1 or more lenders or to a trustee on behalf of the

				lenders.

									(H)SubordinationA secured loan under this subsection shall

				be subordinate to senior private debt issued by a lender for the eligible

				project.

								(I)Nonrecourse

				statusA secured loan under

				this subsection shall be nonrecourse to the obligor in the event of bankruptcy,

				insolvency, or liquidation of the eligible project.

								(J)FeesThe Board may establish fees at a level

				sufficient to cover all or part of the costs to the Federal Government of

				providing credit-based financial assistance under this subsection.

								(3)Repayment

								(A)Schedule and

				terms and conditionsThe

				Board shall establish a repayment schedule and terms and conditions for each

				secured loan under this subsection based on the projected cash flow from

				eligible project revenues.

								(B)Repayment

				scheduleScheduled loan

				repayments of principal or interest on a secured loan under this subsection

				shall—

									(i)commence not later than 5 years after the

				date of substantial completion of the eligible project; and

									(ii)be completed, with interest, not later than

				35 years after the date of substantial completion of the eligible

				project.

									(C)Sources of

				repayment fundsThe sources

				of funds for scheduled loan repayments under this subsection shall

				include—

									(i)the sale of electricity or generating

				capacity;

									(ii)the sale or transmission of energy;

									(iii)revenues associated with energy efficiency

				gains; or

									(iv)other dedicated revenue sources, such as

				carbon sequestration.

									(D)Deferred

				payments

									(i)AuthorizationIf, at any time during the 10–year period

				beginning on the date of the start of commercial operations of the eligible

				project, the eligible project is unable to generate sufficient revenues to pay

				the scheduled loan repayments of principal or interest on a secured loan under

				this subsection, the Secretary may, subject to criteria established by the

				Secretary (including standards for reasonable assurances of repayment), allow

				the obligor to add unpaid principal and interest to the outstanding balance of

				the secured loan.

									(ii)InterestAny payment deferred under clause (i)

				shall—

										(I)continue to accrue interest in accordance

				with paragraph (2)(E) until fully repaid; and

										(II)be scheduled to be amortized over the

				number of years remaining in the term of the loan in accordance with

				subparagraph (B).

										(E)Prepayment

									(i)Use of excess

				revenuesAt the discretion of

				the obligor, any excess revenues that remain after satisfying scheduled debt

				service requirements on the eligible project obligations and secured loan, and

				all deposit requirements under the terms of any trust agreement, bond

				resolution, or similar agreement securing eligible project obligations, may be

				applied annually to prepay a secured loan under this subsection without

				penalty.

									(ii)Use of

				proceeds of refinancingA

				secured loan under this subsection may be prepaid at any time without penalty

				from the proceeds of refinancing from non-Federal funding sources.

									(4)Sale of secured

				loans

								(A)In

				generalSubject to

				subparagraph (B), as soon as practicable after the start of commercial

				operations of an eligible project and after notifying the obligor, the Board

				may sell to another entity or reoffer into the capital markets a secured loan

				for the eligible project under this subsection if the Secretary determines that

				the sale or reoffering can be made on favorable terms.

								(B)Consent of

				obligorIn making a sale or

				reoffering under subparagraph (A), the Board may not change the original terms

				and conditions of the secured loan without the written consent of the

				obligor.

								(i)Federal, state,

				and local regulatory requirementsThe provision of Federal financial

				assistance to an eligible project under this section shall not—

							(1)relieve any recipient of the assistance of

				any obligation to obtain any required Federal, State, or local regulatory

				requirement, permit, or approval with respect to the eligible project;

							(2)limit the right of any unit of Federal,

				State, or local government to approve or regulate any rate of return on private

				equity invested in the eligible project; or

							(3)otherwise supersede any Federal, State, or

				local law (including any regulation) applicable to the construction or

				operation of the eligible project.

							(j)Authorization

				of appropriationsThere is

				authorized to be appropriated to carry out this section $400,000,000 for each

				of fiscal years 2006 through 2010, to remain available until expended.

						(k)Termination of

				authorityThe authority

				provided by this section terminates effective December 31,

				2010.

						.

			

